THEA~OIRNEY                     GENERAL
                                    OFTEXAS

 GROVER SELLERS                     Aus%-xiwx~T~x~n


A'ITORNE2YG~NERAl.




         Honorable S. J, Isaacks
         Chairman Judiciary Committee
         House of Rebresentatives
         Austin, Texas
         Dear Sir:                         Opinion No. O-6538
                                           Re: Constitutionality of the pro-
                                                posed bill which is set out
                                                herein.
                Your letter of April 16, 1945, requesting the opinion
         of this department as to the constitutiona1i.Q
                                      ^ _-              of the bill at-
         tached to your lnqulrg 1s as follows:
                  "Will you kindly advise me as chairmen of
               the Judiciary Committee of the House of Repre-
               sentatives, whether OP not the enactment of a
               bill substantially like the copy of the one
               enclosed would be in contravention of the
               constitution providing that local bills must
               be advertised before the meeting of the Legls-
               lature.
                  "On account of the near approach of the end
               of the session I will appreciate it if you will
               give the matter your immediat; attention if It
               Is possible for you to do so.
                The proposed bill submitted with your request Is as
         follows:
                     "Hs B. No.                                 By:
                                               "A BILL
                                       TO BE.ENTITLED
                     "AN ACT to fix the maxlmum rate of tax
                             to be levied for school purposes
                             in all Independent School Dis-
                             tricts which include within their
                             limits a city OP town, incorporated
                             OF unincorporated, which according
Honorable S. J. Isaacks, page 2        0 -6538



              to the Federal Census of 1940,had a pop-
              ulation of not less than Two Thousand
              Eight Hundred Twenty Five (2825) and not
              more than Two Thousand Eight Hundred Thirty
              Five (2835) and not less than,One Hundred
              Thirty Thousand (130,000) and not more than
              One Hundred Thirty Five Thousand (135,000)
              :inthe County, whether organized under
              General or Special Law, repealing all laws
              in conflict herewith, both General and
              Special, and declaring an emergency.
    "BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:
      "SECTION 1. In any Independent School District
   having and including within its limits a city or town.
   Incorporated or unincorporated, which according to the
   Federal Census of 1940 contained a population of not
   less than Two Thousand Eight Hundred Twenty Five (2825)
   and not more than Two Thousand Eight Hundred Thirty
   Five (2835) and in a County containing no% less than
   One Hundred Thirty Thousand (130,000) and not more
    than One Hundred Thirty Five Thousand (135,000) ac-
   cording to the Federal Census of 1940, the school
   district trustees of such Independent School Dls-
   trict, whether such Independent School District was
   created under the General laws OP any Special Lathor
   laws, shall have the power to levy and cause.%0 be
   collected the annual taxes herein authorized, subject
   to the following provisions:
      "(1) For the maintenance of the public school~s
   therein an ad valorem tax not to exceed One and 75/100
   Dollars on the One Hundred ($100.00) Dollars valuation
   of taxable ppopertg of the District;
      "(2) FOP the purchase, construction, pepair
   or equipment of public free school buildings within
   the limits of such Districts and the purchases of ,%he
   necessary sites therefor an ad valorem tax not to
   exceed Seventy-five (7543 Cent s on the One Hundred
   ($100.00) Dollars valuation of taxable property of
   the School.Dlstrict, such tax to be for the payment
   of the current Interest on and provide a sinking
   fund sufficient to pay the principal of bonds which
   such~Dis%ric%s are empowered to issue for such pur-
   pose;
      “(3)  The amount of maintenance tax, together
   with the amount of bond tax of any such District
Honorable S, J, Isaacks, page 3           0 -6538



    shall never exceed One and 5/100 ($1.75) Dollars
    on the One Hundred ($100.007 Dollars valuation of
    taxable property within such Districts; and if the
    rate of bona tax, together with the rate of main-
    tenance tax voted in the District shall at any
    time exceed One and 5/100 ($1.75) Dollars on the
    One Hundred ($100.003 Dollars valuation, such bond
    tax shall opelaateto reduce the maintenance tax to
    the difference between the rate of the bond tax and
    One and 75/100 ($1.75) Dollars;
      "(4) No tax shall be levied, collected, abro-
   gated, dlminished or increased, and no bona shall
   be issued hereunder, until sue'-action has been au-
   thorized by a majority of the votes cast at an elec-
   tion held In the District for such purpose, at which
   none but property tax-paying qualified voters of such
   District shall be entitled to vote,
       "SEC. 2, All laws and parts of laws, both
    General and Special, in conflict herewith are hereby
    repealed.
       "SEC. 30 The importance of this legislation
    and the crowded condition of the calendar creates an
    emergency and an Imperative public necessity that the
    Constitutional Rule requiring bills to be read on
    three several days be suspended, and the same is
    hereby suspended and this Act shall be in force and
    take effect from and after its passage, and It Is so
    enacted,"
       Section 57 of Article III of the Constitution provides
that no local OF special law shall be passed unless notice of
the Intention to apply therefor shall have been published in
the locality where the matter or thing to be affected may be
situated, and further requires publication for at least thirty
days prior to the introduction into the Legislature of such Bill,
as well as exhibi%ion to the Legislature of the evidence of such
notice having been published.
       In considering the question presented, we must also look
to Section 56, Article III of the Constitution. If the proposed
bill is a local or special law prohibited by.that section of
the Constitution, it matters not ,tha,t
                                      the constitutional notice
prerequisite to the passage of an autholaizedlocal 01"special
law has been given,
       Section 56,   Article III of the State Constituion is as
follows:
                                                               I   .




Honorable S, J. Isaacks, Page 4        o-6538


       "The Legislature shall not, except as other-
    wise provided in this Constitution, pass any local
    or special law, authorizing:


       "Regulating the affairs of counties, cities, towns,
    wards or school districts; . a c e
       "And in all other cases where a general law
    can be made applicable, no local or special law
    shall be enacted; provided, that nothing herein
    contained shall be construed to prohibit the Legis-
    lature from passing special laws for the preserva-
    tion of the game and fish of this State in certain
    localitiesD'
       Local or special legislation is void if it pertains to
a subject expressly forbidden by the provisions of Section 56
of Article III of the Constitution, and Is not permitted under
any other section of the Constitution, either expressly as an
essential or appropriate Incident to any subject so permitted.
       It Is our opinion that the proposed legislation is ex-
pressly forbidden by~the provisions of Section 56, Article III
of the Constitution and is not permitted under any other sec-
tion of the Constitulon, It Is, therefore, our opinion that
the proposed bill under consideration Is unconstitutional.
       Prior to 1927, the Constitution, Section 3, Article
VII, contained the following language:
       "And the Legislature may also provide for the
    formation of school'distrlcts by general or special
    law without the local notice required in other cases
    of special legislation."
       In 1926, however, this provision was changed to read:
       "And the Legislature may also provide for the
    formation of school districts by general law,
       It will readily be seen that inasmuch as Sectlon 3 no
longer contains an exemption to the general provisions of Set-
tlon 56, Article III of the Constitution prohibiting the Leg-
islature from passing local or special laws, the formatlon of
school districts 'byspecial laws Is not permissible. 'We merely
mention Section 3 of Article VII of the Constitution as It ex-
isted prior to 1927 for the purpose of showing that a special
law could be er,actedfor the formation of school districts
Honorable S. J. Isaacks, page 5           o-6538


without the local notice required in other cases of special
              The case of Fritter vs. West, 65 S.W. (26) 414,
i~f%a~~%~ed)     holds among other things that a law Is un-
constitutional ihlch attempts to create in a particular county
the offices of county trustees, prescribe the powers and
duties of officers In the school district, regulate the man-
agement of schools ln such district, and raise funds for that
purpose.
       For authorities supporting our opinion that the pro-
posedbill considered herein is unconstitutional, we direct
your attention to the following cases: Oakley et al vs, Rent
et'al, 181 S.W, (2d) 919; Smith vs. State, 49 S.W. (2d) 7%;
Clark vs. Finley, 54 S-W, 343; City of Fort Worth vs. Bobbitt,
41 S.W. (2d) 288; Bexar County vs. Tynan, 97 S.W. (2d) 467;
Miller eta1 vs. El Paso County, 150 S.W. (2d) 1000. As here-
tofore stated, we are of the opinion that the proposed bill
contravenes Section 56 of Article III of'the Constitulon as
It Is local or special legislation regulating the affairs of
school districts. We find that the Legislature has already
by general law dealt with the matters contained In the pro-
posed legislation, and the subject Is therefore one about
which a general law can be made and has been made applicable.
For the purposes of this opinion we do not deem it necessary
to cite or quote such statute.
                                  Yours very truly,
                            ATTORNEY GENERAL OF TEXAS

                                  By s/Ardell Wllllams
                                       Ardell~Wllliams
                                       Assistant

AW:LJ:wc

APPROW   APR 23, 1945
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
APPROVED Opinion Committee by s/BWB Chairman